            Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

                                              )
ADRIAN ROSAS,                                 )
                                              )
                Plaintiff,                    )
                                              )       Civil Action No.: 5:19-cv-142
v.                                            )
                                              )
MINER FLEET MANAGEMENT                        )
GROUP, LLC                                    )
                                              )
                Defendant.                    )

                             PLAINTIFF’S COMPLAINT WITH
                               DEMAND FOR JURY TRIAL

       Now comes the Plaintiff, ADRIAN ROSAS (hereinafter “ROSAS”), and files his

Complaint against the Defendant, MINER FLEET MANAGEMENT GROUP, LLC (hereinafter

“MINER”) and says:


                                  NATURE OF THE CLAIMS

       1.       This is an action for monetary damages, pursuant to the Family and Medical Leave

Act of 1996, 29 U.S.C. § 2601, et seq. (hereinafter the “FMLA”) and Title I of the Americans with

Disabilities Act, as amended, 42 U.S.C. § 12101, et seq. (hereinafter the “ADAAA”) to redress

Defendant’s unlawful employment practices against Plaintiff, because of his disability, including

Defendant’s interference with Plaintiff’s lawful exercise of his rights under the FMLA, refusal to

provide Plaintiff with reasonable accommodations associated with his disability, retaliation against

Plaintiff for exercising his rights under the FMLA and ADAAA, and his unlawful termination.




                                                  1
            Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 2 of 10



                                  JURISDICTION AND VENUE

       2.       This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding Plaintiff’s rights under the ADAAA and

the FMLA.

       3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events or omissions giving rise to this action, including the unlawful

employment practices alleged herein occurred in this district.

                                              PARTIES

       4.       Plaintiff, ROSAS, is a citizen of the United States, and is and was at all times

material, a resident of the State of Texas.

       5.       Defendant, MINER, is a Texas for-profit company with its principal place of

business in San Antonio, Bexar County, Texas.

       6.       Defendant is an employer as defined by the laws under which this action is brought

and employs the requisite number of employees.

                               PROCEDURAL REQUIREMENTS

       7.       Plaintiff has complied with all statutory prerequisites to filing this action.

       8.       On or about May 3, 2018, Plaintiff filed a timely claim with the Equal Employment

Opportunity Commission (hereinafter “EEOC”) against Defendant, satisfying the requirements of

42 U.S.C. § 2000e-5(b) and (e). (See copy of Charge of Discrimination, attached hereto and

incorporated herein as Exhibit A).

       9.       Plaintiff’s EEOC charge was filed within three hundred (300) days after the alleged

unlawful employment practices occurred.




                                                   2
         Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 3 of 10



       10.     On December 14, 2018, the EEOC issued a Notice of Right to Sue. (See copy of

December 14, 2018, Notice of Right to Sue, attached hereto and incorporated herein as Exhibit

B).

       11.     This complaint was filed within ninety (90) days following Plaintiff’s receipt of the

EEOC’s Right to Sue letter.

       12.     An EEOC filing automatically operates as a dual-filing with the Texas Workforce

Commission, Civil Rights Division.

                                 FACTUAL ALLEGATIONS

       13.     At all material times, Plaintiff worked for Defendant at 17319 San Pedro Ave. Suite

#500, San Antonio, Texas 78232.

       14.     Plaintiff was employed by Defendant for approximately three (3) years, from

March 2015 through approximately March 2018 and, at the time his employment was terminated,

Plaintiff held the position of “Customer Service Agent.”

       15.     As a Customer Service Agent, Plaintiff was responsible for managing clientele

throughout seven (7) states and handling maintenance requests from intake to completion.

       16.     Plaintiff was a full-time employee who regularly worked forty (40) hours per week.

       17.     While employed by Defendant, Plaintiff satisfactorily performed the job

requirements of his position.

       18.     In October 2017, Plaintiff was diagnosed with a disability as defined under the

ADAAA and immediately informed Defendant.

       19.     Plaintiff informed Tyler McPherson (Human Resources Leader) of his disability

and requested reasonable accommodations in the form of intermittent leave under the FMLA. (See




                                                 3
          Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 4 of 10



Plaintiff’s October 11, 2017 – Certification of Health Care Provider for Employee’s Serious Health

Condition, attached hereto and incorporated herein as Exhibit C).

       20.     Plaintiff requested the reasonable accommodation of a ten (10) minute break every

fifty (50) minutes of sitting or standing at his workstation to relax and stretch the neck muscles to

alleviate any pain associated with his disability.

       21.     Upon information and belief, Plaintiff’s requests for reasonable accommodations

were not unduly burdensome and would not have adversely affected Defendant’s business.

       22.     Following the disclosure of his disability, Plaintiff was subjected to disparaging

and discriminatory remarks about his medical condition.

       23.     Specifically, Mr. McPherson made offensive remarks regarding Plaintiff’s

disability - that Plaintiff should be “…careful lifting [that] lunchbox, [] don’t want you to damage

a vertebra,” followed by laughing at his own remarks.

       24.     Mr. McPherson also repeatedly questioned Plaintiff regarding his disability,

claimed that Plaintiff did not suffer from an actual disability and claimed that Plaintiff was “faking

it.”

       25.     Following Plaintiff’s request for intermittent leave under the FMLA, Defendant

interfered with Plaintiff’s FMLA rights.

       26.     In December 2017, Plaintiff experienced a “flare-up” of his disability while at

work. After noticing Plaintiff in pain, Michelle Cremar (Account Manager / Team Lead)

approached Plaintiff and inquired as to whether he would “…like to go home for the day.” Plaintiff

stated he was “…fearful of repercussions” and suggested he would work through the pain.

       27.     Ms. Cremar told Plaintiff that his pain was “distracting others” and informed

Plaintiff he “would not receive any [repercussions]” for using leave pursuant to his FMLA. Upon



                                                     4
          Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 5 of 10



her assurances, Plaintiff informed Ms. Cremar that he would be leaving for the remainder of the

day as a result of his disability and would use his FMLA.

       28.     Following his return to work the next day, Plaintiff was called into a meeting with

Ms. Cremar and Christina Carter (Operations Lead), wherein Plaintiff received a written

disciplinary action in retaliation for his lawful use of leave under the FMLA. Ms. Cremar said

Plaintiff’s jobs were “left unattended,” despite the fact that she had authorized Plaintiff to use his

FMLA.

       29.     Ms. Cremar’s actions dissuaded Plaintiff from requesting further leave under the

FMLA whenever necessary.

       30.     Thereafter, Defendant subjected Plaintiff to further baseless disciplinary actions

and alleged issues regarding Plaintiff’s job performance.

       31.     Prior to Plaintiff’s request for leave under the FMLA, Plaintiff had not been subject

to any disciplinary action for performance issues and in fact, had received numerous accolades

associated with his exemplary performance.

       32.     On or about February 19, 2018, Defendant informed Plaintiff that he needed to

renew his FMLA documentation, despite the fact that his previous application for leave under the

FMLA had not expired.

       33.     Plaintiff immediately provided updated medical documentation from his physician,

outlining his need for continued intermittent leave under the FMLA. Plaintiff’s February 19, 2018

documentation was similar to that previously submitted in October 2017. (See February 19, 2018

– Certification of Health Care Provider for Employee’s Serious Health Condition, attached hereto

and incorporated herein as Exhibit D).




                                                  5
         Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 6 of 10



       34.     On February 23, 2018 Defendant informed Plaintiff that additional information was

needed to determine if Plaintiff’s FMLA leave request could be approved and provided Plaintiff

until March 5, 2018 to submit additional medical documentation. (See February 23, 2018 –

Designation Notice, attached hereto and incorporated herein as Exhibit E).

       35.     Defendant interfered with Plaintiff’s rights under the FMLA and denied Plaintiff’s

renewal of leave under the FMLA.

       36.     On the same day, Plaintiff reported to Trey Rider (Director of Operations) that he

thought he was being retaliated against for his use of leave under the FMLA. Plaintiff reported to

Mr. Rider that the recent disciplinary actions he received were baseless and levied against him as

a result of animus associated with his disability and in retaliation for his use of leave under the

FMLA.

       37.     Specifically, Plaintiff provided documentation that his work was “being erased”

and/or altered following his completion and submission of such to Defendant’s invoicing

department.

       38.     Upon information and belief, Defendant’s job tracking system allowed anyone with

access to the specific job number, clientele number and/or purchase order number to access the

submitted job order and edit / erase the contents thereof.

       39.     Mr. Rider acknowledged Plaintiff’s proof of his work being altered and/or erased

and claimed it to be a “system issue,” which resulted in Plaintiff’s work being deleted from

Defendant’s system; nevertheless, Mr. Rider refused to remove Plaintiff’s disciplinary actions.

       40.     Subsequently, without providing Plaintiff an opportunity to submit his updated

medical documentation and/or amended FMLA request, Defendant immediately terminated

Plaintiff’s employment upon his arrival to work on March 5, 2018.



                                                 6
          Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 7 of 10



        41.      Defendant unlawfully terminated Plaintiff under pretext as a result of animus

associated with his disability and in retaliation for Plaintiff’s lawful exercise of his rights under

the FMLA and ADAAA.

        42.      Plaintiff has been damaged by Defendant’s illegal conduct.

        43.      Plaintiff has retained the services of undersigned counsel and has agreed to pay said

counsel reasonable attorneys’ fees.

                                     Count 1: FMLA Retaliation

        44.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-44, above.

        45.      Plaintiff was an employee eligible for protected leave under the FMLA.

        46.      Defendant is and was an employer as defined by the FMLA.

        47.      Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

        48.      Defendant retaliated against Plaintiff for exercising, or attempting to exercise, his

FMLA rights.

        49.      Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        50.      Plaintiff was injured due to Defendant’s willful violation of the FMLA, to which

he is entitled to legal relief.

                                    Count 2: FMLA Interference

        51.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-44, above.

        52.      Plaintiff was an employee eligible for protected leave under the FMLA.

        53.      Defendant is and was an employer as defined by the FMLA.



                                                    7
             Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 8 of 10



        54.      Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

        55.      Defendant interfered with Plaintiff’s lawful exercise of his FMLA rights.

        56.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        57.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

he is entitled to legal relief.

                 Count 3: Disability Discrimination in Violation of the ADAAA

        58.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-44, above.

        59.      At all times material, Defendant employed fifteen (15) or more employees and

qualified as an employer within the meaning of the ADAAA.

        60.      At all times relevant to this action, Plaintiff was a qualified employee with a

disability under the ADAAA.

        61.      Plaintiff has an actual disability, has a record of being disabled, and/or was

perceived as being disabled by Defendant.

        62.      Defendant is prohibited under the ADAAA from discriminating against Plaintiff

because of his disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        63.      Plaintiff requested a reasonable accommodation and Defendant retaliated against

Plaintiff.

        64.      Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        65.      As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADAAA, Plaintiff has suffered and continues to suffer, lost wages, lost



                                                    8
         Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 9 of 10



benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

       66.     Defendant’s unlawful conduct in violation of the ADAAA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.

                       Count 4: Retaliation in Violation of the ADAAA

       67.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-44, above.

       68.     At all times material, Defendant employed fifteen (15) or more employees and

qualified as an employer within the meaning of the ADAAA.

       69.     At all times relevant to this action, Plaintiff was a qualified employee with a

disability under the ADAAA.

       70.     Plaintiff requested reasonable accommodations associated with his disability and

Defendant retaliated against Plaintiff following his request.

       71.     Defendant intentionally retaliated against Plaintiff on the basis of his request for

reasonable accommodations pursuant to his disability.

       72.     As a direct and proximate result of Defendant’s unlawful and retaliatory conduct in

violation of the ADAAA, Plaintiff has suffered and continues to suffer, lost wages, lost benefits,

as well as severe mental anguish and emotional distress, including but not limited to depression,

humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and




                                                  9
         Case 5:19-cv-00142-OLG Document 1 Filed 02/15/19 Page 10 of 10



emotional pain and suffering, for which Plaintiff is entitled to an award of monetary damages and

other relief.

        73.     Defendant’s unlawful conduct in violation of the ADAAA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages


WHEREFORE, Plaintiff, requests this Honorable Court:

        a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

                be due and owing at the time of trial, front-pay, compensatory damages, including

                emotional distress damages, in the amount to be proved at trial, punitive damages,

                and prejudgment interest thereon;

        b)      Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

                expert witness fees); and

        c)      Award any other and further relief as this Court deems just and proper.


                                          JURY DEMAND

        Plaintiff hereby requests a trial by jury on all triable issues herein.


                                                        Respectfully Submitted:

                                                        /s/ Gabrielle Klepper
                                                        Gabrielle Klepper, Esq.
                                                        Texas Bar No.: 24090213
                                                        Spielberger Law Group
                                                        202 S. Hoover Blvd.
                                                        Tampa, Florida 33609
                                                        T: (800) 965-1570 Ext. 126
                                                        F: (866) 580-7499
                                                        gabrielle.klepper@spielbergerlawgroup.com

                                                        Attorneys for Plaintiff

                                                   10
